Citation Nr: 0623719	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  01-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left wrist 
arthritis due to trauma, status post shrapnel wound.

2.  Entitlement to service connection for right hallux 
abductovalgus secondary to service-connected right tarsal 
tunnel syndrome, status post surgery for shrapnel wound.

3.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30, based upon convalescence 
from surgery for right hallux abductovalgus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had a period of active service from October 1965 
to October 1967.  In addition, the Board notes that the 
veteran's claims file contains official documentation that 
verifies his status as a combat veteran, such as his receipt 
of the Purple Heart and Combat Infantryman Badge.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
regional office (RO).  In November 2000, the case was 
transferred to the Los Angeles, California RO.


FINDINGS OF FACT

1.  Left wrist arthritis is first shown many years after the 
veteran's separation from service, and is not related to 
events, disease, or injury during military service.

2.  Right hallux abductovalgus is not related to any event, 
disease, or injury during military service.

3.  Right hallux abductovalgus is not related to any service-
connected disability.

4.  The veteran underwent surgery at a VA medical facility in 
April 2000 to correct a right hallux abductovalgus deformity 
that required over a month of convalescence; right hallux 
abductovalgus is not a service-connected disability.  


CONCLUSIONS OF LAW

1.  Left wrist arthritis was not incurred or aggravated 
during service, and arthritis is not presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Right hallux abductovalgus was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Right hallux abductovalgus not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303, 3.310(a) (2005).

4.  The criteria for assignment of a temporary total rating 
based upon surgery for right hallux abductovalgus 
necessitating convalescence are not met.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Left Wrist Arthritis 

The veteran contends that he currently suffers from left 
wrist arthritis due to events during active service.  Service 
medical records indicate that the veteran was treated for 
multiple shrapnel wounds, but do not show any complaints, 
treatment, or diagnosis for a left wrist disability during 
active service.  Competent medical evidence of record dated 
from 1994 to 2002, including VA outpatient treatment notes, 
shows subjective complaints of pain, tenderness, decreased 
sensation and swelling as well as objective findings of left 
wrist osteoarthritis and degenerative joint disease.  

Even assuming that the veteran suffered from left wrist 
trauma during active service, none of the competent medical 
evidence of record shows that the veteran suffers from a left 
wrist osteoarthritis disability that was etiologically 
related to active service.  Objective medical findings of a 
chronic left wrist disability are first shown more than 20 
years after separation from active service and cannot be 
presumed to have been incurred during service. 

The Board recognizes that the veteran suffered from shrapnel 
wounds during active service and currently suffers from left 
wrist arthritis.  VA treatment records dated in 1998 and 2002 
show that foreign bodies were removed from the veteran's left 
wrist.  However, there are no competent medical opinions of 
record that relate the veteran's claimed left wrist arthritis 
to events during active service.  In a November 2002 VA 
examination report, the examiner indicated that he had 
reviewed the veteran's claims file and discussed a history of 
left wrist shrapnel wounds.  The veteran complained of 
chronic pain and swelling and noted that this had occurred 
prior to shrapnel removal.  A November 2002 VA X-ray report 
of the veteran's left wrist detailed minor abnormality and 
minor degenerative changes.  Thereafter, the examiner only 
indicated that evidence did not show "traumatic arthropathy 
of the left wrist" but further opined that it was 
"unlikely" that the veteran's present left wrist condition 
was the result of shrapnel wounds.   

Statements by the veteran in the May 2002 hearing transcript 
contending that his current left wrist disability is the 
result of incidents during active service do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

In this case, competent medical evidence of record does not 
show that the veteran suffers from left wrist arthritis that 
is etiologically related to active service.  Consequently, 
entitlement to service connection for left wrist arthritis is 
not warranted.  As the Board finds that the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  

Right Hallux Abductovalgus

While medical evidence of record shows that the veteran 
suffers from a current disability of right hallux 
abductovalgus, none of the competent medical evidence of 
record - including records of VA treatment and examination - 
links any current hallux abductovalgus disability to disease, 
injury, or events during his active service.  Rather, 
evidence of record shows that the veteran was treated for a 
right hallux abductovalgus deformity many years after 
separation for service.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Service connection for right hallux 
abductovalgus is not warranted on a direct basis.

The Board has also considered whether the veteran's claimed 
disability of right hallux abductovalgus is secondary to his 
service-connected right foot disability.  Under 38 C.F.R. 
§ 3.310(a), service connection may be established on a 
secondary basis for a disability, which is proximately due 
to, or the result of service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2005).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, service connection is in effect for right foot 
tarsal tunnel syndrome, to include residual scars of shrapnel 
wounds and paralysis of the nerve.  VA treatment records 
dated from 1996 to 2000 indicated treatment for a right 
bunion deformity.  VA outpatient and inpatient treatment 
notes dated in 2000 showed that the veteran underwent a right 
bunionectomy with osteotomy to correct a right hallux 
abductovalgus deformity.  However, none of the competent 
medical evidence of record shows that the veteran suffers 
from right hallux abductovalgus that was proximately caused 
by or proximately aggravated by his service-connected right 
foot tarsal tunnel syndrome disability residuals.  In the 
November 2002 VA examination report, the examiner indicated 
that he had reviewed the veteran's claims file and listed a 
diagnosis of metatarsus primus varus with mild bilateral 
hallux valgus.  The examiner specifically opined that the 
veteran's claimed hallux valgus deformity was "not related 
to the tarsal tunnel syndrome of the right foot".  Further, 
statements by the veteran in the May 2002 hearing transcript 
which contend that his current hallux abductovalgus 
disability was caused by his service-connected right foot 
disability residuals do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).  

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
claimed disability of right hallux abductovalgus and his 
service-connected right foot disability residuals, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
right hallux abductovalgus on a secondary basis.  

Entitlement to Temporary Total Disability Rating - Right 
Hallux Abductovalgus

A total disability rating will be assigned, effective from 
the date of a hospital admission and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge, if the hospital treatment 
of a service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with respect to postoperative residuals such as 
incompletely healed surgical wounds, stumps and recent 
amputations, therapeutic immobilization of one major joint or 
more (the shoulder is considered a major joint, pursuant to 
38 C.F.R. § 4.5), application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) 
(2005).

The veteran contends that he entitled to a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
VA surgical treatment.  He underwent a right bunionectomy 
with osteotomy at a VA Medical Center in April 2000 to 
correct a right hallux abductovalgus deformity.  His right 
hallux abductovalgus, however, is not a service-connected 
disability.  Consequently, he is not entitled to benefits 
under 38 C.F.R. § 4.30 for treatment of a service-connected 
disability that resulted in surgery necessitating 
convalescence.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Substantially complete applications for the veteran's service 
connection and temporary total evaluation claims were 
received in 2000.  Thereafter, in a July 2000 rating 
decision, the RO denied these claims.  Letters dated in 
February 2001, April 2005, and May 2006 from VA as well as 
the February 2006 supplemental statement of the case (SSOC) 
issued by the RO met the four notice requirements specified 
in Pelegrini.  

In this case, the Board acknowledges that the section 5103(a) 
notice was sent to the veteran after the RO's July 2000 
decision that is the basis for these appeals; however, the 
unfavorable July 2000 RO decision was decided before the 
section 5103(a) notice requirements were enacted in November 
2000.  The Court acknowledged in Pelegrini at 120 that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
content-complying notice and proper subsequent VA process.  
The veteran has received such notice concerning issues 
remaining on appeal.  Further, after the notice was provided, 
the case was readjudicated in the February 2006 SSOC.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.  

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in the 
May 2006 letter from VA.  He has been notified of all five 
elements of a service connection claim, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  Mayfield, supra.

As for VA's duty to assist a veteran, the veteran's available 
service medical records and VA treatment records have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the Board notes that a VA 
examination was obtained concerning the veteran's claimed 
left wrist and hallux abductovalgus disabilities.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for left wrist arthritis is 
denied.

Entitlement to service connection for right hallux 
abductovalgus is denied.

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30, based upon convalescence from surgery for 
right hallux abductovalgus, is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


